Whitfield, J.,
delivered the opinion of the court.
‘ ‘ Incumbrances, without the consent of the company, do not include those liens and claims, such, for instance, as judgment liens, which are enforcible against the will of the insured, but only such as may be created by his consent, and on application to the company for its consent.” 1 May on Ins. (3d ed.), § 292; 1 Wood on Ins., § 352; Bailey v. Insurance Co., 80 N. Y., 21. In the case cited on this point by counsel for appellant (Hench v. Insurance Co., 122 Pa. St., 128; 15 Atl., 671), the clause in the policy recited expressly that if the property shall become incumbered by mortgage, judgment or otherwise, ’ ’ etc., it should be void. The case is no- authority here, where the clause does not expressly recite the word judgment,” but the words are mortgage, bill of sale or other lien ” — other lien ejusdem generis. The issues of fact are settled by the verdict.

Affirmed.